IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-407-CV



COOPERATIVE COMPUTING, INC.,

	APPELLANT

vs.



N.I.P.Y. ENTERPRISES, INC. D/B/A TRI-MARK CORPORATION
D/B/A TRI-MARK TULIP D/B/A TRI-MARK DESIGN

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. 92-08278, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING

 


PER CURIAM
	Appellant Cooperative Computing, Inc. attempted to limit its appeal in this cause
to the portion of the trial court relating to Cooperative Computing's claims against Joe Komar and
Paul Masnyj.  See Tex. R. App. P. 40(a)(4).  However, the notice of limitation included appellee
N.I.P.Y. Enterprises, Inc. d/b/a Tri-Mark Corporation d/b/a Tri-Mark Tulip d/b/a Tri-Mark
Design ("N.I.P.Y.").  On September 15, 1993, N.I.P.Y. filed a petition in bankruptcy.  In re
NIPY Enters., Inc., No. 93-15412-BIF (Bankr. E.D. Pa.).  Because of the automatic stay in
bankruptcy, this Court did not act on Cooperative Computing's (1) motion to sever and to dismiss
the appeal against N.I.P.Y. or (2) motion for leave to file a supplemental notice of limitation of
appeal.  See 11 U.S.C. § 362 (1988).
	On January 31, 1994, the bankruptcy court modified the automatic stay to allow
the appeal to continue as to Komar and Masnyj.  Subsequently, this Court severed the appeal as
to Komar and Masnyj from the appeal in this cause.  Cooperative Computing, Inc. v. N.I.P.Y.
Enters., Inc., No. 3-93-407-CV (Tex. App.--Austin Apr. 27, 1994, no writ h.) (not designated for
publication).  The severed appeal is now pending in this Court as cause number 3-94-205-CV,
Cooperative Computing, Inc. v. Joe Komar and Paul Masnyj.
	On October 20, 1994, the bankruptcy court rendered its order of dismissal.  The
appeal in cause number 3-93-407-CV was restored to active case status in this Court upon receipt
of a certified copy of the dismissal order.  Accordingly, we grant the portion of the motion to
sever and to dismiss that requests dismissal of the appeal as to N.I.P.Y., that is, the appeal in
cause number 3-93-407-CV.  We dismiss the portion of the motion that requests severance of the
appeal and the motion that seeks leave to file a supplemental notice of limitation of appeal because
those requests for relief are now moot.  Our disposition of the appeal in cause number 3-93-407-CV does not affect the appeal in cause number 3-94-205-CV, which remains pending in this
Court.
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Jones and Kidd
Appeal Dismissed on Appellant's Motion
Filed:   January 18, 1995
Do Not Publish